Case 2:19-cv-00505-MCA-LDW Document 95 Filed 08/12/20 Page 1 of 2 PageID: 667



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  U.S. SECURITIES AND EXCHANGE                     Civil Action No.
  COMMISSION,
                                                   19-505 (MCA) (LDW)
                 Plaintiff,

  v.
                                                   AMENDED SCHEDULING ORDER
  OLEKSANDR IEREMENKO,
  SPIRIT TRADE, LTD.,
  SUNGJIN CHO,
  DAVID KWON,
  IGOR SABODAKHA,
  VICTORIA VOROCHEK,
  IVAN OLEFIR,
  CAPYIELD SYSTEMS, LTD., and
  ANDREY SARAFANOV,

                 Defendants,
  and

  KYUNGJA CHO,
  LYUDMILA KALINKINA,
  ANDREY MELEYNIKOV, and
  IVAN SOLOVEV

                 Relief Defendants.,


        THIS MATTER having come before the Court by way of a July 21, 2020 telephone

conference before the undersigned, and the parties’ having submitted a joint letter dated July 31,

2020 (ECF No. 94), and for good cause shown,

        IT IS, on this 12th day of August 2020, ORDERED that the Pretrial Scheduling Order

entered September 16, 2019 (ECF No. 66), as subsequently amended, is hereby further amended

as follows:
Case 2:19-cv-00505-MCA-LDW Document 95 Filed 08/12/20 Page 2 of 2 PageID: 668



   1. Fact discovery is extended through November 13, 2020. No fact discovery shall be issued

      or engaged in beyond that date, except upon application and for good cause shown.

   2. All affirmative expert reports shall be delivered by December 18, 2020. Any such report

      shall comport with the form and content requirements of Fed. R. Civ. P. 26(a)(2)(B).

   3. All responding expert reports shall be delivered by January 22, 2021. Any such report

      shall comport with the form and content requirements referenced above.

   4. All reply expert reports shall be delivered by February 19, 2021. Any such report shall

      comport with the form and content requirements referenced above.

   5. Expert discovery, including the depositions of any expert witnesses, shall be completed on

      or before March 26, 2021.

   6. The parties shall appear for a settlement conference before the undersigned on October

      14, 2020 at 10:00 a.m. in Courtroom 3C of the Martin Luther King Jr. Federal Building

      and U.S. Courthouse, if circumstances allow (otherwise, by Zoom videoconference or

      telephone conference). Clients with full and immediate settlement authority should be

      physically present. Confidential settlement letters, which shall not exceed ten (10) pages

      absent leave from the Court, shall be sent to LDW_orders@njd.uscourts.gov at least

      three business days prior to the conference. Voluminous exhibits to settlement letters

      (exceeding 20 pages) will not be reviewed by the Court unless submitted in hard copy that

      is received by Chambers no later than three business days in advance of the settlement

      conference.



                                              s/ Leda Dunn Wettre
                                             Hon. Leda Dunn Wettre
                                             United States Magistrate Judge
